UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6155



ROBERT WATSON,

                                              Plaintiff - Appellant,

          versus


WILLIE WELDON, Warden; STEVE J. LENSES, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-99-1006-2-22)


Submitted:   June 13, 2000                 Decided:   July 10, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Watson, Appellant Pro Se. Sandra Jane Senn, Charleston,
South Carolina; Jackson L. Barwick, Jr., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Watson appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Watson v. Weldon, No. CA-99-1006-2-22 (D.S.C. Jan. 18, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2